DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      DR. CHRIS THOMPSON, DC, PA, a/a/o KIMBERLY KRAM,
                         Appellant,

                                     v.

              SAFECO INSURANCE COMPANY OF ILLINOIS,
                            Appellee.

                               No. 4D21-3018

                           [January 19, 2022]

  Appeal of a nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Terri-Ann Miller, Judge; L.T. Case No.
COSO-21-004908.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

   No appearance for appellee.

PER CURIAM.

   The county court sua sponte transferred venue without any showing
that plaintiff’s chosen venue was improper or that transfer was appropriate
on forum non conveniens grounds. We issued an order directing Appellee
to show cause why this case is not controlled by Advanced Diagnostic
Group v. Ocean Harbor Casualty Insurance Co., 321 So. 3d 772, 773-74
(Fla. 4th DCA 2021), where this Court recently reversed a group of similar
orders. Appellee did not respond.

   Accordingly, we reverse the order transferring venue and remand for
further proceedings.

   Reversed and remanded.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.